*250opinion.
By Ms Honor J»hn St. Paul.
Plaintiff sues for the unpaid balance of the purchase "price of o certain player pim». The judgment be’ow was 3s prayed for, and defendant appealed devolutively. lending the appeal, defendant died and his representatives were duly made parties.
X.
Apoell''nts complain ths,t the .judgment below was based upon a "note", which plaintiff failed to produce. But the only note which figurdd in the transaction was th? written eontraot of purchase containing the nromise to pay for the piano in fixed monthly instalments; and that was made part of the petition.
II.
.Appellants also complain that the judgment recognises a vendor's lien upon the piano although plaintiff is •nly assignee of the cinj.m, the sale of the piano having t.ahen place in this state, but the claim having been assigned outside of the state (bo it is said). But aside from the fact that plaintiff's domicile is at Chicago, there is no evidence in the record to show that the assignment woo oo,rr'''eted elswhere th-ui within the state.
Be th*-'■ o" as it may; ..our law is that "the sale or transfer 0f a credit includes everything which *251ia an accessory to the same, as suretyship, urivileges ana mortgages". 0. C. 2466. And the common law rule is the same; for "Ho principle is tetter settled than this, th«t the assignment of a debt earries with it an assignment of a judgment (lien) or mortgage by which it is secured”, Batesville Institute vs Kaufman, 18 Wallace 151 (154)
February 7th, 1921.
The principle that at common law, no vendor's privilege results from tho sale of movables, has no application here; since the sale of the piano took plaoe in this state, and gave rise to a vendor's lien; which lien followed the debt when assigned. (18 Wallace 154)
III.
It is claimed that the piano was not in working condition when dulive-ed and has never since been so. But this is contradicted; and the fact that for five years after the delivery, piyJrhfciff continued to make payments thereon (though very irregularly) impresses us, as it did the trif" judge, that tMs claim is only an after thought.
The judgment appealed from appears to us correct, and accordingly
Judgment Affirmed.
New Orleans La,